ACCEPTED
                                                                          03-13-00817-CV
                                                                                  5268395
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                     5/13/2015 2:01:18 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                       No. 03-13-00817-CV
________________________________________________________________
                                                        FILED IN
                                                 3rd COURT OF APPEALS
                  IN THE COURT OF APPEALS            AUSTIN, TEXAS
             THIRD DISTRICT OF TEXAS, AUSTIN     5/13/2015 2:01:18 PM
________________________________________________________________
                                                   JEFFREY D. KYLE
                                                         Clerk

SETON FAMILY OF HOSPITALS D/B/A SETON MEDICAL CENTER,

                            Appellant,

                                v.

                    BEVERLY J. HAYWOOD,

                            Appellee.
________________________________________________________________

             ON INTERLOCUTORY APPEAL FROM
   THE 345TH JUDICIAL DISTRICT, TRAVIS COUNTY, TEXAS
________________________________________________________________

     UNOPPOSED MOTION TO WITHDRAW COUNSEL FOR
                          APPELLANT
________________________________________________________________

                                     EMILY J. DAVENPORT
                                     State Bar No. 24012501
                                     REED, CLAYMON, MEEKER &
                                     HARGETT, PLLC
                                     5608 Parkcrest Drive, Suite 200
                                     Austin, Texas 78731
                                     (512) 660-5960
                                     (512) 660-5979 (Facsimile)

                                     Attorneys for Appellant



                                1
TO THE HONORABLE COURT OF APPEALS:

     In this motion, the following counsel move to withdraw as counsel

for Seton Family of Hospitals d/b/a Seton Medical Center (“Seton”):

                              Ken Slavin
                       State Bar No. 18496100
                          Kemp Smith LLP
                 221 North Kansas Street, Suite 1700
                        El Paso, Texas 79901
                     (915) 533-4424 – telephone
                      (915) 546-5360 – facsimile

     This motion applies as to Ken Slavin, only. Emily Davenport will

continue to represent Appellant:

                           Emily J. Davenport
                        State Bar No. 24012501
                            Robert L. Hargett
                        State Bar No. 08996550
                           Janice M. Byington
                        State Bar No. 24006938
               Reed, Claymon, Meeker & Hargett, PLLC
                   5608 Parkcrest Drive, Suite 200
                          Austin, Texas 78731
                      (512) 660-5960 – telephone
                       (512) 660-5979 – facsimile
                       edavenport@rcmhlaw.com
                         rhargett@rcmhlaw.com
                        jbyington@rcmhlaw.com




                                   2
                                  PRAYER

     Seton prays that the Court allow Ken Slavin to withdraw as

appellate counsel for Seton. Seton seeks such other relief that the Court

deems appropriate.

                            Respectfully submitted,



                            By:       s/ Emily J. Davenport
                                  EMILY J. DAVENPORT
                                  State Bar No. 24012501
                                  ROBERT L. HARGETT
                                  State Bar No. 08996550
                                  JANICE M. BYINGTON
                                  State Bar No. 24006938
                                  REED,      CLAYMON,       MEEKER     &
                                  HARGETT, PLLC
                                  5608 Parkcrest Drive, Suite 200
                                  Austin, Texas 78731
                                  (512) 660-5960 – telephone
                                  (512) 660-5979 – facsimile
                                  edavenport@rcmhlaw.com
                                  rhargett@rcmhlaw.com
                                  jbyington@rcmhlaw.com

                                  Attorneys for Appellant




                                      3
                  CERTIFICATE OF CONFERENCE

      Pursuant to Tex. R. App. P 10.1(a)(5), Appellant has conferred with
counsel for Appellee, Robert C. Alden, and he has expressed no objection
to this Motion to Withdraw Counsel for Appellant.


                                      /s/ Emily J. Davenport
                                   Emily J. Davenport




                                   4
                    CERTIFICATE OF SERVICE

      Pursuant to rule 9.5 of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the foregoing instrument
has been sent by e-mail and certified mail, return receipt requested to
the following counsel of record on this 13th day of May, 2015:

Robert C. Alden
Byrd, Davis Furman & Alden, LLP
707 West 34th St.
Austin, TX 78705
(512) 454-3751
ralden@byrddavis.com



                                     /s/ Emily J. Davenport
                                Emily J. Davenport




                                  5